8-K calypso8k061809.htm - CALYPSO WIRELESS, INC. FORM 8-K DATE OF REPORT JUNE 15, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT: June 18, 2009 COMMISSION FILE NO.: 1-08497 CALYPSO WIRELESS, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) DELAWARE (STATE OR OTHER JURISDICTION IDENTIFICATION NO.) 13-5671924 (IRS EMPLOYER OF INCORPORATION) 21 WATERWAY AVE., SUITE 300, THE WOODLANDS, TEXAS, 77380 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (281) 362-2887 (ISSUERTELEPHONE NUMBER) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02. - DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On May 26, 2009, The Board of Directors adopted Audit and Compensation Committee as well as Governance and Nominating Committee Charters. These Charters require the Committees to be composed of a miinimum of three INDEPEDENT Directors . Concurrently, and to enable conformance thereto, the Board of Directors resolved to increase the size of the Board to 5 members to allow the appointment of 2 additional Independent Directors. The Board of Directors is currently actively recruiting several individuals and has made offers to two potential directors. At this time, those two individuals are awaiting results of a standard conflict of interest investigation within their own current business associations.
